DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Claim Status 
	Claims 1-2, 4, 6, 9 and 21-34 are pending.
	Claims 1, 4, 9 and 30 are newly amended.  
	Claims 1-2, 4, 6, 9, and 21-34 are examined on the merits.  

Scope of Enablement
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-2, 4, 6, 9, 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method inducing gametophytic apomixis in a sexual plant through chemical treatment applied 24-6 hours before megasporogenesis onset as demonstrated in table 11 on pages 173-174 of the specification, does not reasonably provide enablement for the broad genus of a method of inducing gametophytic apomixis in a sexual plant through chemical treatment applied 72-24 hours before megasporogenesis onset, anthesis, or fertilization.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	Here, the claims recite a broad genus of chemical treatment time from 72-24 hours before megasporogenesis onset, anthesis or fertilization.  The genus of treatment times is extremely broad as megasporogenesis onset, anthesis and fertilization occur at different times within the same plant with pollination occurring before anthesis and fertilization occurring immediately after the pollen tube reaches the ovule in rice(15 to 60 minutes after pollen tube starts growing which is within 2 minutes after pollination) (Rost, Rice Anatomy Flowers Fertilization, Section of Plant biology Division of Biological Sciences, University of California Davis, 1997)(Rost, whole document).  Further, the timing of megasporogenesis is variable in different species.  For example, in orchid species megasporogenesis occurs when the pollen tube reaches the ovarian cavity (Pal, Orchids Phytochemistry, Biology and Horticulture (2022): 261) (Pal, Page 264, Last paragraph, third line) while in Arabidopsis thaliana megasporogenesis occurs long before the pollen lands on the stigma and the pollen tube reaches the ovarian cavity (Bajon, Sexual Plant Reproduction 12.2 (1999): 99-109.) (Bajon, Page 99, Column 2, Introduction, Second Paragraph; Bajon, Page 108, Column 1, Characteristic Features of the Functional Megaspore, First Paragraph, Last Sentence).  Additionally, the timing of fertilization is variable in different plant species with rice fertilization occurring shortly before anthesis (Rost, Whole Document) while in cotton fertilization does not occur until 12 hours after anthesis (Stewart, Cotton physiology 1 (1986): 261-300.) (Stewart, Page 272, Seed and Boll Set, First Two Sentences).  This shows that there is variability between the different developmental events within the same plant and even greater shifts in the timing of each of these individual events between species.  Therefore, this genus of between 72 and 24 before megasporogenesis onset, fertilization or anthesis is significantly broader than is appears and one that varies within and between species which would require significant effort to identify.  
	Several of the dependent claims further limit the claim by providing treatment times including 0.05 and 48 hours (Claim 9), 0.04-480 minutes (Claim 22) and 0.05-360 minutes (Claim 29).  However, these significantly limit the broad genus of the independent claim and the genus is still considerably large.  
Applicant has provided enabling guidance a method of inducing gametophytic apomixis in a sexual plant through chemical treatment applied 24-6 hours before megasporogenesis onset (Instant Specification, Pages 173-174, Table 11).  
 However, Applicant has not provided enabling guidance for a method of inducing gametophytic apomixis in a sexual plant through chemical treatment applied 72-24 hours before megasporogenesis onset, anthesis, or fertilization.  
First, the timing of megasporogenesis onset, fertilization, and anthesis are not readily predictable from the timing of megasporogenesis onset in one species.  These events seem to be under control of the environment and are otherwise variable.  For example, Sanna, Journal of Experimental Botany 65.12 (2014): 3177-3188, discloses that the timing of anthesis in wheat can be dependent on final leaf number in some conditions but in other growth conditions anthesis date is more dependent on the length of the terminal spikelet stage and was independent of leaf number (Sanna, Page 3177, Abstract).  Further it has been shown that natural mechanisms including diplospory and apospory as well as mutants that affect megasporogenesis can cause important differences in the timing of female meiosis or megaspore differentiation as shown in Salinas-Gamboa, Plant reproduction 29.1 (2016): 165-177 (Salinas-Gamboa, Page 175, Column 2, First Dull Paragraph).  Finally, it has been shown in Williams, Proceedings of the National Academy of Sciences 105.32 (2008): 11259-11263 that the timing of fertilization with respect to pollination is highly variable within species (Williams, Page 11260, Column 1, Figure 1).  Given the variability in the timing of these events and the variability of these events both within and between species applicant has not provided adequate guidance as to the relationship between the timing of megasporogenesis onset, anthesis, and fertilization and the timing of the onset of chemical treatment to induce gametophytic apomixis, for a skilled artisan to determine when the period of 72-6 hours began and correspondingly when to begin treatment.  
Further, with specific focus on the treatment of plants with a chemical compound to induce gametophytic apomixis the state of the art is silent on the timing of treatment.  Further applicant’s disclosure provides some guidance on chemical treatment to convert meiosis to apomeiosis in example 10 on pages 114-116 but does not provide any information on treatment times.  This information can be found in table 11 on pages 173-174, however in this table the only timing that has adequate support is 24-6 hours before megasporogenesis onset.  In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to identify when to begin chemical treatment to induce apomeiosis and parthenogenesis.  Even the knowledge of the timing of anthesis in important crop species is not sufficient to overcome the unpredictability of the timing of megasporogenesis onset, anthesis, and fertilization.  
Thus, in view of the unpredictability associated with megasporogenesis onset, anthesis, and fertilization times within and between species, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the various treatment times within 76-24 hours of megasporogenesis onset, anthesis, and fertilization, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.

	Claims 9, 22, 24, 27, 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method inducing gametophytic apomixis in a sexual plant through chemical treatment with DTBA in the concentration of 0-about 2 micromolar applied for less than 20 minutes hours before megasporogenesis onset as demonstrated in table 11 on pages 173-174 of the specification, does not reasonably provide enablement for the broad genus of a method of inducing gametophytic apomixis in a sexual plant through chemical treatment applied for 0.05 to 48 hours, 0.05–480 minutes, and 0.05-360 minutes with the following chemicals; abscisic acid, and DTBA in the concentrations of any concentration and 0.5-10 micromolar, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	Here, the claims recite a broad genus of chemical treatment length time from 0.05 to 48 hours as well as the broad genus of any concentration abscisic acid (ABA) and 0.5-10 micromolar DTBA.  The genus of treatment length is broad as the instant specification notes that most preferred treatment length is 10 minutes for ABA and DTBA (Instant Specification, Page 173), in contrast the claims note 48 hours which is 2880 minutes.  Therefore, the genus of treatment length encompasses treatment lengths of more than 288 times the most preferred treatment length noted by applicants.  Therefore, this genus of between 0.05 to 48 hours is significantly broad when viewed in comparison to the applicant’s own recommendations.  With respect to chemical concentration applicant recommends concentrations of 1 micromolar DTBA and provides not guidance on concentrations of abscisic acid.  Therefore, the preferred treatment concentration for DTBA is 1/10th the concentration of the upper limit meaning that the claimed range is an order of magnitude larger than the recommended concentration which shows how broad the genus is.  The lack of guidance on the concentration of ABA that is effective in inducing apomeiosis in the disclosure creates an even broader genus comprising literally any concentration.  
Applicant has provided enabling guidance a method of inducing gametophytic apomixis in a sexual plant through chemical treatment applied for less than 20 at a concentration of 0 to about 2 micromolar for fluridone (Instant Specification, Pages 173-174, Table 11).  
 However, Applicant has not provided enabling guidance for a method of inducing gametophytic apomixis in a sexual plant through chemical treatment with DTBA or ABA applied for between 20 and 2880 minutes in concentrations of between 2 and 10 micromolar for DTBA or in any concentration for ABA.  
Thus, in view of the unpredictability associated with chemical induction of apomeiosis in sexually reproducing plants as demonstrated by the lack of art drawn to this technique, the lack of enabling guidance from the instant disclosure, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the various treatment lengths and chemical concentrations, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.

Response to Arguments - 35 USC § 103
	Applicant’s amendments filed 07/18/2022 overcame the rejections of record.  

Conclusion
	Claims 1-2, 4, 6, 9, and 21-34 are rejected. 
The closest prior art is Hu, Chemical induction of apomictic seed formation in maize, Euphytica 56: 97-105 which teaches that apomixis can be induced in a sexual angiosperm through treatment with a chemical, however Hu differs from the plant of claims 24-25 because Hu does not teach the use of DTBA and 5-azaC to induce apomixis and these chemicals have not been shown to be involved in apomixis or other processes associated with apomixis such as ABA biosynthesis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663  
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663